IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 73 WM 2015
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JAMES EDMONDS,                               :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2015, although counsel has not

demonstrated that the untimeliness was due to anything other than his own negligence,

the Petition for Leave to File Petition for Allowance of Appeal Nunc Pro Tunc is

GRANTED to effectuate Petitioner’s right to a counsel-filed Petition for Allowance of

Appeal. See Pa.R.Crim.P. 122. Counsel is DIRECTED to file the already-prepared

Petition for Allowance of Appeal within 5 days.